Citation Nr: 0101210	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  99-11 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an increased rating for subluxation of the 
left shoulder, post operative with spur formations, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for bipolar disorder, 
currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable rating for residuals of an 
appendectomy.

4.  Entitlement to service connection for a respiratory 
condition secondary to exposure to asbestos.

5.  Entitlement to service connection for disability 
manifested by an abnormal electrocardiogram (EKG) finding of 
bradycardia, and an elevated cholesterol level.

6.  Entitlement to service connection for disability 
manifested by fluctuating weight loss and joint/muscle 
complaints, to include as due to an undiagnosed illness.

7.  Entitlement to service connection for hepatitis, 
Rickettsia, Leishmania and chronic viral infections, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1976 to February 
1979 and from January 1981 to June 1995.  Verification of no 
service in the Southwest Asia theater of operations is of 
record.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Fargo, North Dakota. 

The Board notes that in a June 1999 substantive appeal, the 
veteran indicated that he did not wish to appeal the denial 
of his claims for service connection for hearing loss and for 
myopia, or for an increased rating for tinnitus.  Also in the 
June 1999 substantive appeal, the veteran clarified that he 
was not seeking service connection for asbestos exposure, 
rather he was seeking service connection for a respiratory 
disorder as secondary to asbestos exposure.  Accordingly, the 
veteran's claims are as stated on the cover page of this 
decision. 



FINDING OF FACT

The veteran's elevated cholesterol level and abnormal EKG 
finding of bradycardia are diagnostic test findings which 
have not been shown to be indicative of any current 
disability.


CONCLUSION OF LAW

Chronic disability manifested by an elevated cholesterol 
level and an abnormal EKG finding of bradycardia was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran maintains that he is entitled to service 
connection for disability manifested by an elevated 
cholesterol level and abnormal EKG finding of bradycardia.  
The Board notes that with respect to this issue, VA is not 
required to provide any further assistance for development 
since for the reasons stated below, there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

Service medical records indicate that an EKG in February 1994 
revealed sinus bradycardia but that it was probably normal.  
The February 1994 examination report also indicated that the 
veteran had mild hypercholesterolemia.  When examined in 
April 1995 the veteran was noted to have normal sinus rhythm 
and his EKG was noted to be within normal limits.  The 
veteran was also noted to be hypercholesterolemic. 

On VA examination in October 1995, an EKG was borderline and 
suggested right ventricular conduction delay.  The examiner 
noted an EKG showed that the veteran had normal sinus rhythm.  
The examiner indicated that no sinus bradycardia or heart 
condition was found.  The examination also revealed that the 
veteran had high cholesterol.    

In the present case, the veteran has not identified a 
disability for which compensation is payable.  An elevated 
cholesterol level represents only a laboratory finding, and 
not an actual disability in and of itself for which VA 
compensation benefits are payable.  See 61 Fed. Reg. 20440, 
20445 (May 7, 1996).

Similarly, EKG findings of sinus bradycardia and ventricular 
conduction delay are diagnostic test findings.  The record 
does not indicate that the veteran has any sort of heart 
disease or disability.  Furthermore, the final EKG performed 
in service, in April 1995, was normal and the EKG performed 
in October 1995 while borderline, was normal.  Neither of 
these EKG's indicated that the veteran had cardiac 
disability.

Since entitlement to service connection requires clinical 
demonstration of a current disability and since neither a 
high cholesterol level, nor abnormal EKG finding has been 
shown to be demonstrative of current chronic disability, the 
Board finds that the preponderance of the evidence is against 
service connection.  


ORDER

Entitlement to service connection for disability manifested 
by an abnormal electrocardiogram finding of bradycardia, and 
elevated cholesterol level, is denied.


REMAND

The Board notes that the veteran's representative reported 
that the veteran had a VA medical appointment scheduled for 
May 24, 1999.  The veteran reported that he underwent VA 
medical examination on June 2, 1999.  Copies of these VA 
medical records are not contained in the veteran's claims 
file.  VA is unable to determine for which of the veteran's 
claims these records are relevant.  Since the Board is unable 
to find that no reasonable possibility exists that assistance 
in obtaining these VA records would aid in substantiating the 
veteran's claims, these records must be obtained and 
considered by the RO in adjudicating the veteran's claims for 
an increased rating for subluxation of the left shoulder, for 
an increased rating for bipolar disorder, for a compensable 
rating for residuals of an appendectomy, for service 
connection for a respiratory condition secondary to exposure 
to asbestos, for service connection for disability manifested 
by fluctuating weight loss and joint/muscle complaints, and 
for service connection for hepatitis, Rickettsia, Leishmania 
and chronic viral infections, to include as due to 
undiagnosed illness.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he submit information 
concerning any additional VA and private 
medical treatment he has received since 
service for the disabilities at issue.  
The RO must take the appropriate action 
to attempt to obtain copies of all 
identified medical records which are not 
already in the veteran's claims file.  
The RO should contact the Fargo, North 
Dakota VA Medical Center and request 
copies of all of the veteran's treatment 
records.  

2.  The RO should obtain the veteran's 
service personnel records, to include 
verification of the dates and locations 
of all foreign service (7 years, 5 
months, 26 days).

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

4.  Upon completion of the above 
requested development, and any other 
necessary development, the RO should 
readjudicate the veteran's pending 
claims.  With respect to his claims for 
service connection for disability 
manifested by fluctuating weight loss and 
joint/muscle complaints, to include due 
to an undiagnosed illness, and for 
service connection for hepatitis, 
Rickettsia, Leishmania and chronic viral 
infections, to include as due to an 
undiagnosed illness, the RO should 
consider all applicable laws and 
regulations, to include 38 C.F.R. § 3.317 
as appropriate.  If any benefit sought on 
appeal is not granted to the veteran's 
satisfaction or if a timely notice of 
disagreement is received with respect to 
any other matter, the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and afforded 
the appropriate opportunity to respond. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 



